Exhibit 10.68

Execution Version

AMENDMENT NO. 2 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
April 22, 2015 (this “Amendment No. 2”), entered into by and among Wells Fargo
Bank, National Association, successor by merger to Wachovia Bank, National
Association, in its capacity as agent acting for and on behalf of the parties to
the Loan Agreement (as hereinafter defined) as lenders (in such capacity,
“Agent”), the parties to the Loan Agreement as lenders (individually a “Lender”
and collectively, “Lenders”), Perry Ellis Menswear, LLC, a Delaware limited
liability company formerly known as Perry Ellis Menswear, Inc. and successor by
merger to Salant Holding, LLC (“Perry Ellis Menswear”), Supreme International,
LLC, a Delaware limited liability company formerly known as Supreme
International, Inc. and successor by merger to Jantzen, LLC (“Supreme”; and
together with Perry Ellis Menswear and any other Person that at any time after
the date hereof becomes a Borrower in accordance with the terms of the Loan
Agreement (as hereafter defined), each individually “Borrower” and collectively,
“Borrowers”), PEI Licensing, Inc., a Delaware corporation and successor by
merger to Jantzen Apparel, LLC (“PEI Licensing”), Perry Ellis International,
Inc., a Florida corporation (“Parent”), Perry Ellis Real Estate, LLC, a Delaware
limited liability company formerly known as Perry Ellis Real Estate Corporation
(“PE Real Estate”), Perry Ellis Shared Services Corporation, a Delaware
corporation (“PE Shared Services”), Supreme Realty, LLC, a Florida limited
liability company and successor by merger to Supreme Real Estate I, LLC, Supreme
Real Estate II LLC and Winnsboro DC, LLC (“Supreme Realty”), and Tampa DC, LLC,
a Delaware limited liability company and successor by merger to Tampa DC
Holdings, LLC (“Tampa DC”; and together, with PEI Licensing, Parent, PE Real
Estate, PE Shared Services, Supreme Realty, and any other Person that at any
time after the date hereof becomes a Guarantor in accordance with the terms of
the Loan Agreement, each individually a “Guarantor” and collectively,
“Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Amended and Restated Loan and Security Agreement,
dated as of December 2, 2011, as amended by Amendment No. 1 to Amended and
Restated Loan and Security Agreement and Consent, dated as of January 9, 2014,
and as modified by the Consent and Waiver to Amended and Restated Loan and
Security Agreement, dated as of January 9, 2015, by and among Agent, Lenders,
Borrowers and Guarantors (as the same now exists and may hereby and hereafter be
amended, modified, supplemented, extended, renewed, restated, restructured,
refinanced or replaced, the “Loan Agreement”, and together with all agreements,
documents and instruments at any time executed and/or delivered in connection
therewith or related thereto, as from time to time amended, modified,
supplemented, extended, renewed, restated, or replaced, collectively, the
“Financing Agreements”);



--------------------------------------------------------------------------------

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
make certain amendments to the Loan Agreement, and Agent and Lenders are willing
to agree to such amendments, subject to the terms and conditions set forth in
this Amendment No. 2;

WHEREAS, the Borrower Agent has requested, pursuant to Section 2.5 of the Loan
Agreement, that the persons set forth on Schedule II hereto (the “Incremental
Lenders”) commit to increase the Commitments on the Amendment No. 2 Effective
Date (as defined below) in an aggregate principal amount equal to $75,000,000
(the “Incremental Commitments”), and each Incremental Lender is willing to
provide its portion of the Incremental Commitments on the terms set forth herein
and in the Loan Agreement and subject to the conditions set forth herein;

WHEREAS, the terms of the Incremental Commitments shall be identical to the
terms of the Commitments in existence immediately prior to the Amendment No. 2
Effective Date, as such terms shall be modified hereby; and

WHEREAS, by this Amendment No. 2, Agent, Lenders, Borrowers and Guarantors wish
to evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Interpretation. For purposes of this Amendment No. 2, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

2. Amendments. Effective as of the Amendment No. 2 Effective Date (as defined
below), the Loan Agreement shall be amended as follows:

(a) Additional Definitions. Each of the following definitions shall be added to
Section 1 of the Loan Agreement:

““Amendment No. 2” shall mean Amendment No. 2 to Amended and Restated Loan and
Security Agreement, dated as of April 22, 2015, by and among Agent, Lenders,
Borrowers and Guarantors.”

““Amendment No. 2 Effective Date” shall mean the first date on which all of the
conditions precedent to the effectiveness of Amendment No. 2 shall have been
satisfied and/or waived.”

(b) Amendment to Definition of Commitment. The definition of Commitment in
Section 1.26 of the Loan Agreement shall be amended and restated in its entirety
as follows:

“1.26 “Commitment” shall mean, at any time, as to each Lender, the principal
amount set forth opposite the name of such Lender on Schedule I hereto or on
Schedule 1 to the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of
Section 13.7 hereof, as the same may be adjusted from time to time in accordance
with the terms hereof; sometimes being collectively referred to herein as
“Commitments”.”

 

2



--------------------------------------------------------------------------------

(c) Amendment to Definition of Inventory Loan Limit. The definition of Inventory
Loan Limit in Section 1.82 of the Loan Agreement shall be amended and restated
in its entirety as follows:

“1.82 “Inventory Loan Limit” shall mean, at any time, an amount equal to
$125,000,000.”

(d) Amendment to Definition of Maximum Credit. The definition of Maximum Credit
in Section 1.98 of the Loan Agreement shall be amended and restated in its
entirety as follows (it being agreed that the following reflects the Maximum
Credit immediately after giving effect to the Incremental Commitments):

“1.98 “Maximum Credit” shall mean $200,000,000, as such amount may be adjusted
pursuant to and in accordance with the terms of Section 2.4 hereof.”

(e) Amendment to Fixed Charge Coverage Ratio Covenant. Section 9.17 of the Loan
Agreement shall be amended and restated in its entirety as follows:

“9.17. Fixed Charge Coverage Ratio. At any time that Excess Availability is less
than fifteen (15%) percent of the Maximum Credit, the Fixed Charge Coverage
Ratio of Borrowers (on a consolidated basis) determined as of the end of the
fiscal month most recently ended for which Agent has received financial
statements shall be not less than 1.0 to 1.0 for the period of the immediately
preceding twelve (12) consecutive fiscal months ending on the last day of such
fiscal month.”

(f) Amendment to Maturity Date. The first sentence of Section 13.1(a) of the
Loan Agreement shall be amended and restated as follows:

“This Agreement and the other Financing Agreements shall become effective as of
the Closing Date and shall continue in full force and effect for a term ending
on April 30, 2020 (the “Maturity Date”) and unless sooner terminated pursuant to
the terms hereof.”

(g) Schedule I to Loan Agreement. The Loan Agreement shall be amended by adding
Schedule I thereto in the form attached as Schedule I hereto (it being agreed
that such Schedule I reflects the Commitments immediately after giving effect to
the Incremental Commitments).

3. First Incremental Revolving Credit Commitments. On the terms and subject to
the conditions set forth herein, each Incremental Lender agrees, severally and
not jointly, to provide a portion of the Incremental Commitments in the amount
set forth on Schedule II hereto opposite the name of such Incremental Lender,
commencing on the Amendment No. 2 Effective Date.

 

3



--------------------------------------------------------------------------------

4. Representations, Warranties and Covenants. Borrowers and Guarantors, jointly
and severally, represent, warrant and covenant with and to Agent and Lenders as
follows, which representations, warranties and covenants shall survive the
execution and delivery hereof:

(a) this Amendment No. 2 and all other documents, agreements and instruments
executed by any Borrower or Guarantor in connection herewith (together with this
Amendment No. 2, the “Amendment Documents”) have been duly authorized, executed
and delivered by all necessary action on the part of each Borrower and Guarantor
which is a party hereto and, if necessary, their respective stockholders, and
are in full force and effect as of the date hereof, and the agreements and
obligations of Borrowers and Guarantors contained herein and therein constitute
legal, valid and binding obligations of Borrowers and Guarantors enforceable
against them in accordance with their terms except as such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

(b) neither the Amendment Documents nor the transactions contemplated thereby
are in contravention of any applicable law, or the terms of any agreement to
which any Borrower or Guarantor is a party or by which any property of any
Borrower or Guarantor is bound; and

(c) as of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.

5. Conditions Precedent. The terms and provisions of this Amendment No. 2 shall
only be effective upon the satisfaction of each of the following conditions
precedent in a manner satisfactory to Agent:

(a) Agent shall have received executed counterparts of this Amendment No. 2,
duly authorized, executed and delivered by Borrowers and Guarantors and each of
the Lenders;

(b) Agent shall have received a secretary’s certificate, duly authorized,
executed and delivered by the secretary or assistant secretary of each Borrower
and Guarantor, in form and substance reasonably satisfactory to Agent, which
(among other things) certifies the resolutions of the Board of Directors (or
similar governing body) of such Borrower or Guarantor, as applicable evidencing
the approval of the transactions contemplated by this Amendment;

(c) all representations and warranties contained herein and in the other
Financing Agreements shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on and
as of the Amendment No. 2 Effective Date and after giving effect thereto, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate in all material respects on and as of such earlier date);

 

4



--------------------------------------------------------------------------------

(d) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which (i) purports to enjoin, prohibit, restrain or otherwise affect
(A) the making of the Loans or providing the Letter of Credit Accommodations, or
(B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or (ii) has or has a reasonable
likelihood of having a Material Adverse Effect;

(e) no Default or Event of Default shall exist or have occurred and be
continuing on and as of the Amendment No. 2 Effective Date and after giving
effect thereto;

(f) the increase in the Maximum Credit contemplated by this Amendment No. 2
shall not violate any applicable law, regulation or order or decree of any court
or other Governmental Authority and shall not be enjoined, temporarily,
preliminarily or permanently; and

(g) Borrowers shall have paid to Agent, for the account of the Agent and the
Lenders (in accordance with any agreement between the Agent and each Lender),
all fees and expenses due and payable in connection with this Amendment No. 2.

6. Effect of this Amendment. This Amendment No. 2 and the other Amendment
Documents constitute the entire agreement of the parties with respect to the
subject matter hereof and thereof, and supersede all prior oral or written
communications, memoranda, proposals, negotiations, discussions, term sheets and
commitments with respect to the subject matter hereof and thereof. Except as
expressly provided herein, no other consents, changes or modifications to the
Financing Agreements are intended or implied, and in all other respects the
Financing Agreements are hereby specifically ratified, restated and confirmed by
all parties hereto as of the effective date hereof. To the extent that any
provision of the Loan Agreement or any of the other Financing Agreements are
inconsistent with the provisions of this Amendment No. 2, the provisions of this
Amendment No. 2 shall control.

7. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent to effectuate the provisions and purposes of this Amendment
No. 2.

8. Release of Claims. No Borrower or Guarantor has any actual or potential claim
or cause of action against Agent or any Lender with respect to any matters
relating to the Financing Agreements and related transactions through the date
hereof, and hereby waives and releases any right to assert same.

9. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 2 and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of Florida but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of Florida.

10. Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

 

5



--------------------------------------------------------------------------------

11. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic means
shall have the same force and effect as the delivery of an original executed
counterpart of this Amendment No. 2. Any party delivering an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic means
shall also deliver an original executed counterpart, but the failure to do so
shall not affect the validity, enforceability or binding effect of such
agreement

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

BORROWERS

 

PERRY ELLIS MENSWEAR, LLC

 

By:   Perry Ellis International, Inc.

         its managing member

By:   /s/ Anita D. Britt Name:   Anita D. Britt Title:   Chief Financial Officer
 

SUPREME INTERNATIONAL, LLC

 

By:   Perry Ellis International, Inc.

         its managing member

By:   /s/ Anita D. Britt Name:   Anita D. Britt Title:   Chief Financial Officer
 

GUARANTORS

 

PEI LICENSING, INC.

By:   /s/ Jorge Narino Name:   Jorge Narino Title:   Treasurer   PERRY ELLIS
INTERNATIONAL, INC. By:   /s/ Anita D. Britt Name:   Anita D. Britt Title:  
Chief Financial Officer  

 

 

 

Amendment No. 2 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

PERRY ELLIS REAL ESTATE, LLC

 

By:   Perry Ellis International, Inc.

         its managing member

By:   /s/ Anita D. Britt Name:   Anita D. Britt Title:   Chief Financial Officer
  PERRY ELLIS SHARED SERVICES CORPORATION By:   /s/ Anita D. Britt Name:   Anita
D. Britt Title:   Chief Financial Officer  

SUPREME REALTY, LLC

 

 

By:   Perry Ellis International, Inc.

         its managing member

By:   /s/ Anita D. Britt Name:   Anita D. Britt Title:   Chief Financial Officer
 

TAMPA DC, LLC

 

 

By:   Perry Ellis International, Inc.

         its managing member

By:   /s/ Anita D. Britt Name:   Anita D. Britt Title:   Chief Financial Officer
 

 

 

Amendment No. 2 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

AGENT

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Agent

By:   /s/ Thomas A. Martin Name:   Thomas A. Martin Title:   Vice President  

LENDER

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:   /s/ Thomas A. Martin Name:   Thomas A. Martin Title:   Vice President  

 

 

Amendment No. 2 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

LENDER

 

 

BANK OF AMERICA, N.A.

By:   /s/ Robert J. Walker Name:   Robert J. Walker Title:   Senior Vice
President  

 

Amendment No. 2 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

LENDER

 

 

HSBC BANK USA, N.A.

By:   /s/ Rafael De Paoli Name:   Rafael De Paoli Title:   Senior Vice President
 

 

Amendment No. 2 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

LENDER

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

By: /s/ Peter Cucchiara Name: Peter Cucchiara Title: Vice President By: /s/ Kirk
L. Tashjian Name: Kirk L. Tashjian Title: Director

 

Amendment No. 2 to Amended and Restated Loan and Security Agreement – Perry
Ellis



--------------------------------------------------------------------------------

SCHEDULE I TO AMENDMENT NO. 2 TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

SCHEDULE I TO LOAN AGREEMENT

Commitments

 

 

 

 

Lenders

   Commitments   Well Fargo Bank, National Association    $ 102,000,000.00   
Bank of America, N.A.    $ 48,000,000.00    HSBC Bank USA, N.A.    $
34,000,000.00    Deutsche Bank AG New York Branch    $ 16,000,000.00      

 

 

 

Total:

$ 200,000,000   

:



--------------------------------------------------------------------------------

SCHEDULE II TO AMENDMENT NO. 2

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Incremental Lenders

and

Incremental Commitments

 

Incremental Lenders

   Incremental Commitments   Well Fargo Bank, National Association    $
38,250,000.00    Bank of America, N.A.    $ 18,000,000.00    HSBC Bank USA, N.A.
   $ 12,750,000.00    Deutsche Bank AG New York Branch    $ 6,000,000.00      

 

 

 

Total:

$ 75,000,000   